Case 2:02-cv-05662-JAK-FFM Document 1025-1 Filed 06/04/20 Page 1 of 2 Page ID
                                 #:10866



  1
  2
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
 10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

 11 KATIE A., et al.,                             CASE NO. 2:02-cv-05662
                                                  JAK(FFMx)
 12                   Plaintiffs,
                 v.                               [PROPOSED] ORDER TO STAY
 13                                               DISCOVERY, EXTEND BRIEFING
 14 DIANA BONTA, et al.,                          SCHEDULE AND CONTINUE
                                                  HEARING DATE ON THE
 15                   Defendants.                 COUNTY’S RULE 60(b)(5)
                                                  MOTION
 16
 17                                               Assigned to the Hon. John A. Kronstadt

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      463299.1                                                Case No. 2:02-cv-05662 JAK(FFMx)
      [PROPOSED] ORDER TO STAY DISCOVERY, EXTEND BRIEFING SCHEDULE AND CONTINUE HEARING
                                             DATE
Case 2:02-cv-05662-JAK-FFM Document 1025-1 Filed 06/04/20 Page 2 of 2 Page ID
                                 #:10867



  1                                     [PROPOSED] ORDER
  2              Having duly considered the Joint Stipulation filed by the Parties and the Katie
  3 A. Advisory Panel on June 4, 2020, for good cause shown, the Court hereby
  4 GRANTS the Joint Stipulation and orders the following: discovery will be stayed
  5 through June 15, 2020; the Advisory Panel may file its Response to the Rule 60
  6 Motion on or before Friday, October 9, 2020; Plaintiffs may file an Opposition to
  7 the Rule 60 Motion on or before Friday, November 6, 2020; the County Defendants
  8 may file their Reply to the Rule 60 Motion on or before Monday, December 21,
  9 2020; and the hearing date on the Rule 60 Motion will be continued until
 10 __________________________.
 11              The Court hereby revises the briefing schedule and hearing date as follows:
 12                                 Event                                       Date
 13    Response by Advisory Panel to the Rule 60 Motion                  [October 9, 2020]
 14                                                                       August 28, 2020
 15    Plaintiffs’ Opposition to the Rule 60 Motion                     [November 6, 2020]
 16                                                                     September 25, 2020
 17    Defendants’ Reply to the Rule 60 Motion and                      [December 21, 2020]
 18    Advisory Panel Response                                           November 9, 2020
 19    Hearing on the Rule 60 Motion                                    [TBD, at the Court’s
 20                                                                         convenience]
 21                                                                   December 7, 2020, 11:30
 22                                                                             a.m.
 23
 24              IT IS SO ORDERED
 25
 26 DATED: ________________
 27                                              Hon. John A. Kronstadt
                                                 United States District Judge
 28
      463299.1
                                               2              Case No. 2:02-cv-05662 JAK(FFMx)
      [PROPOSED] ORDER TO STAY DISCOVERY, EXTEND BRIEFING SCHEDULE AND CONTINUE HEARING
                                             DATE
